Citation Nr: 1713984	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-18 895	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a low back strain with degenerative disc disease at L4-S1 (low back disability) prior to June 25, 2010, and from September 1, 2010, onward. 

2.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy. 

3.  Entitlement to higher initial ratings for right lower extremity radiculopathy rated as non compensable from June 11, 2008, 10 percent disabling from May 11, 2011, and 20 percent disabling from November 18. 2015.

4.  Entitlement to a disability rating in excess of 10 percent for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.W. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from October 1975 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The May 2008 rating decision continued a 20 percent evaluation for the low back disability and 10 percent evaluations for left lower extremity radiculopathy and headaches.  The October 2008 rating decision granted service connection for right lower extremity radiculopathy with an initial noncompensable evaluation effective June 11, 2008. 

The Veteran's case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing in Washington, D.C.  A transcript of the hearing has been associated with the record. 

A September 2015 Board decision denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for low back strain prior to June 25, 2010, and from September 1, 2010, and remanded the bilateral lower extremity radiculopathy and headache claims.  The Veteran appealed the Board's decision to deny the increased disability rating for the low back disability to the United States Court of Appeals for Veterans Claims (Court), which in a June 2016 order granted the parties earlier June 2016 joint motion for partial remand (JMPR), and vacated the Board's September 2015 decision to the extent that it denied a rating in excess of 20 percent prior to June 25, 2010, and from September 1, 2010, onward for his low back disability.

The Board notes that in a December 2015 rating decision, the RO partially granted the Veteran's claim for entitlement to an initial compensable disability rating for a higher rating for right lower extremity radiculopathy by granting a 20 percent rating from November 18, 2015.  However, as this is only a partial grant and a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating, the Board will continue to address the issue.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claims can be decided on the merits.

I.  Low Back Disability

In the June 2016 JMPR, the September 2014 VA examination was found to be inadequate as the examiner did not conduct separate weight-bearing testing, nor did they provide limitation of range of motion measurements during flare-ups or explain why the measurements could not be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).   Additionally, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), also held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Accordingly, the Board finds that a remand is required to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

II.  Bilateral Lower Extremity Radiculopathy and Headaches

As to the claims for increased ratings for bilateral lower extremity radiculopathy and headaches, the Board notes that an October 2016 correspondence from the Veteran indicated that his disabilities have gotten worse since his November 2015 VA examination.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral lower extremity radiculopathy and his headaches.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board must remand these claims.  38 U.S.C.A. § 5103A(d) (West 2014).

On remand, any outstanding treatment records should also be obtained. 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from November 2015 to present.  Associate any new records with the Veteran's claims file. 

2.  After obtaining authorizations from the Veteran, associate with the record any new private treatment records.

3.  Once any outstanding records have been received, schedule the Veteran for VA orthopedic and neurological examinations to ascertain the current severity of his low back disability and radiculopathy.  Provide the examiner with the claims file.  After a review of the record on appeal and an examination of the Veteran, please provide answers to the following questions:

a.  Low Back Disability: The examiner is to report the range of motion measurements in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

b.  Radiculopathy:  The examiner should discuss the severity of right lower and left lower extremity radiculopathy. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

4.  Once any outstanding records have been received, provide the Veteran with a VA examination to determine the severity his headaches.  Provide the examiner with the claims file.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's migraine headaches are manifested by "prostrating attacks occurring on average once a month over last several months."  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).  A complete rationale is required for each opinion offered.  If the examiner must resort to speculation for the requested opinion, an explanation as to why this is so is required. 

5.  After undertaking any additional development deemed necessary, adjudicate the issue on appeal.  If any benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond and the case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


